 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:17-cv-00187-DAD-EPG
12                       Plaintiff,
13            v.                                       ORDER DENYING DEFENDANT MELBA
                                                       FORD’S MOTION SEEKING RELIEF
14    MELBA L. FORD,                                   UNDER RULE 59 AND 60(b)(3) AND
                                                       DENYING ALL OTHER MOTIONS AS
15                       Defendant.                    MOOT
16                                                     (Doc. Nos. 71, 78, 86)
17

18

19           This matter is before the court on defendant Melba Ford’s motion for reconsideration

20   brought pursuant to Federal Rule of Civil Procedure 59 and 60(b)(3). (Doc. No. 71.) For the

21   reasons that follow, defendant’s motion will be denied.

22           The factual background of this case has been addressed in prior orders of this court and

23   need not be repeated here. On September 28, 2018, the court granted plaintiff United States of

24   America’s (“plaintiff” or “the United States”) motion for summary judgment against defendant

25   Melba Ford (“defendant”) and entered judgment against her in the amount of $190,854.91, which

26   represents her 2003 federal income tax liability and includes interest and penalties assessed

27   pursuant to 26 U.S.C. § 6702 for the years of 1993, 2001, 2002, 2003, and 2005. (Doc. No. 70.)

28   /////
                                                       1
 1           On October 11, 2018, defendant filed a motion pursuant to Rule 59 and 60(b)(3) (Doc.

 2   No. 71) and a motion to stay execution of judgment pending a decision on her motions for

 3   reconsideration (Doc. No. 86). On January 18, 2019, defendant filed a motion to render

 4   immediate judgment. (Doc. No. 78.)

 5                                               DISCUSSION

 6           As noted, defendant brings her motion pursuant to Rule 59 and Rule 60(b)(3) of the

 7   Federal Rules of Civil Procedure. A motion for reconsideration under Rule 59(e) “should not be

 8   granted . . . unless the district court is presented with newly discovered evidence, committed clear

 9   error, or if there is an intervening change in the controlling law.” 389 Orange St. Partners v.

10   Arnold, 179 F. 3d 656, 665 (9th Cir. 1999) (citing Sch. Dist. No. 1J, Multnomah Cty., Or. v.

11   ACandS, Inc., 5 F. 3d 1255, 1263 (9th Cir. 1993)). Reconsideration of a prior order is an

12   extraordinary remedy “to be used sparingly in the interests of finality and conservation of judicial

13   resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation

14   omitted); Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F. 2d 364 n.5 (9th Cir. 1989)

15   (“[T]he orderly administration of lengthy and complex litigation such as this requires the finality

16   of orders be reasonably certain.”). Further, motions for reconsideration “may not be used to raise

17   arguments or present evidence for the first time when they could reasonably have been raised

18   earlier in the litigation.” Kona Enters., 229 F.3d at 890 (emphasis in original) (citing 389 Orange

19   St. Partners, 179 F.3d at 665); accord Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH &

20   Co., 571 F.3d 873, 880 (9th Cir. 2009).
21           Relief under Rule 60 “is to be used sparingly as an equitable remedy to prevent manifest

22   injustice and is to be utilized only where extraordinary circumstances” exist. Harvest v. Castro,

23   531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted) (addressing

24   reconsideration under Rule 60(b)(1)–(5)). The moving party “must demonstrate both injury and

25   circumstances beyond his control.” Id. (internal quotation marks and citation omitted). Rule

26   60(b)(3) permits relief “from a final judgment . . . for . . . fraud . . . or other misconduct of an
27   adverse party.”

28   /////
                                                          2
 1          Local Rule 230(j) moreover requires, in relevant part, that in moving for reconsideration

 2   of an order denying or granting a prior motion, a party must show “what new or different facts or

 3   circumstances are claimed to exist which did not exist or were not shown” previously, “what

 4   other grounds exist for the motion,” and “why the facts or circumstances were not shown” at the

 5   time the substance of the order which is objected to was considered.

 6          Defendant argues that the court’s order granting summary judgment to the United States

 7   should be reconsidered because in this case: 1) there are material factual controversies regarding

 8   whether there was a summary record of assessment that was signed by a duly delegated employee

 9   of the Secretary of the Internal Revenue Service (“IRS”); 2) the 2003 Form 43401 submitted by

10   the United States was falsified, which creates a factual dispute about defendant’s tax liability that

11   precludes the granting of summary judgment; 3) alternatively, the allegedly falsified document

12   submitted by the United States constitutes fraud pursuant to Rule 60(b)(3), and therefore warrants

13   reconsideration of the court’s prior order granting summary judgment in favor of the United

14   States. (See Doc. No. 71 at 1.)

15          Defendant is seemingly repeating the same arguments, already considered and rejected by

16   this court, that the Commissioner of the IRS has disclaimed the IRS’s authority under 26 U.S.C. §

17   6020(b) to create tax returns for taxpayers who fail to file returns. (See Doc. No. 70 at 2, n.2; 10–

18   12.) The court has previously concluded that defendant’s argument regarding the lack of

19   statutory authority allowing the IRS to create substituted returns if a taxpayer does not file a tax

20   return is unpersuasive and entirely without support in the law. (See id. at 12.) Similarly, the
21   court has already rejected defendant’s contention that the government has falsified digital and

22   paper records through the course of this civil action. (See id. at 13–14.) Though defendant

23   repeatedly states that there are disputes about material facts precluding the granting of summary

24   judgment in favor of the United States (see Doc. No. 71 at 9), defendant has not presented any

25   1
        As discussed in the court’s prior order, a Form 4340 is an IRS Certificate of Assessments and
26   Payments that calculates the amount of tax due for a tax year. (See Doc. No. 70 at 9.) Forms
     4340 are a method through which the United States can establish an individual’s tax liability. See
27   Hughes v. United States, 953 F.2d 531, 535 (9th Cir. 1992) (finding that the Government’s
     submission of a Form 4340 was sufficient to establish that a valid assessment had been made, in
28   light of no contrary evidence from defendants).
                                                        3
 1   actual evidence to support such assertions. Of note, defendant has attached a declaration of

 2   Robert McNeil, a forensic accountant2, in support of her motion for reconsideration, which

 3   similarly makes various conclusory assertions about documents that the United States has

 4   allegedly falsified. (See Doc. No. 71 at 52–54.) Defendant’s conclusory allegations in this regard

 5   are wholly unsupported by any specific facts or evidence and are therefore insufficient to create a

 6   triable issue of fact precluding summary judgment or to warrant reconsideration of the court’s

 7   prior order. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A summary judgment

 8   motion cannot be defeated by relying solely on conclusory allegations unsupported by factual

 9   data.”) The court does not view Mr. McNeil’s declaration as providing any factual support for

10   defendant’s claim that the government has relied upon false documents due to its conclusory

11   nature. However, even assuming arguendo that it provided such support, defendant does not

12   explain why the court should consider “evidence for the first time when [it] could reasonably

13   have been raised earlier in the litigation.” Kona Enters., 229 F.3d at 890.

14          Because defendant presents no new evidence or an intervening change in the controlling

15   law, her motion for reconsideration pursuant to Rule 59 and Rule 60(b)(3) will be denied.

16                                            CONCLUSION

17          Accordingly,

18          1.      Defendant’s motion for reconsideration pursuant to Rule 59 and Rule 60(b)(3)

19                  (Doc. No. 71) are denied in their entirety;

20          2.      Defendant’s other pending motions (Doc. Nos. 78, 86) are denied as moot;
21          3.      The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
         Dated:    May 29, 2019
24                                                      UNITED STATES DISTRICT JUDGE

25

26
     2
27     Mr. McNeil is also a pro se litigant who frequently challenges IRS actions pertaining to the
     collection of taxes and litigates related issues as well. See generally McNeil v. Commissioner of
28   the Internal Rev. Serv., 179 F. Supp. 3d 1, 6–8 (D.D.C. 2016).
                                                          4
